DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 16 June 2020, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings, filed 16 June 2020, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
obtaining, absent an application of a molecular dynamics, sequence information of amino acids constituting a protein and information on a first dihedral angle corresponding to the protein; 
providing the sequence information to the feature vector extraction unit; 
obtaining a first feature vector from the feature vector extraction unit; 
providing the first feature vector to an input terminal of the structure prediction model unit as an input and the information on the first dihedral angle to an output terminal of the structure prediction model unit as a label for the first feature vector to train the structure prediction model unit; 
providing the information on the first dihedral angle to the molecular dynamics application unit; 
obtaining, from the molecular dynamics application unit, a second feature vector and information on a second dihedral angle, wherein the molecular dynamics is applied to the second feature vector and the information on the second dihedral angle; and
providing the second feature vector to the input terminal as an input and the information on the second dihedral angle to the output terminal as a label for the second feature vector to re-train the trained structure prediction model unit.
These limitations recite certain methods of mathematic concepts, such as mathematical calculation or mathematical relationship (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which calculations are provided in which information is applied and results are received. This represents a calculation or relationship which is a mathematical concept and falls under certain methods of such. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-7 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Under Step 2A (prong 1), and taking claim 8 as representative, claim 8 recites: 
an interfacing unit configured to obtain sequence information of amino acids constituting a protein; and 
a structure prediction model unit trained to predict, based on the sequence information, dihedral angle on the protein, the dihedral angle to which a molecular dynamics is applied.
These limitations recite certain methods of mathematic concepts, such as mathematical calculation or mathematical relationship (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which calculations are provided in which information is applied and results are received. This represents a calculation or relationship which is a mathematical concept and falls under certain methods of such. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 8 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 8 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 8, taken individually or as a whole the additional elements of claim 8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 8 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, representative claim 8 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 9-15 also do not integrate the abstract idea into a practical application. Notably, claims 9-15 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 9-15 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 9-15 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 9-15 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 9-15 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Under Step 2A (prong 1), and taking claim 16 as representative, claim 16 recites: 
obtaining sequence information of amino acids constituting a protein; and
predicting, based on the sequence information, dihedral angle on the protein, by using the pre-trained model, the dihedral angle to which a molecular dynamics is applied.
These limitations recite certain methods of mathematic concepts, such as mathematical calculation or mathematical relationship (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which calculations are provided in which information is applied and results are received. This represents a calculation or relationship which is a mathematical concept and falls under certain methods of such. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 16 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 16 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 16, taken individually or as a whole the additional elements of claim 16 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 16 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, representative claim 16 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 17-20 also do not integrate the abstract idea into a practical application. Notably, claims 17-20 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 17-20 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 17-20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 17-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 17-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Fan, Jie, et al (U.S. 2017/0329892 and known hereinafter as Fan).

As per claim 1, Fan teaches a method using a computer system for training a protein structure prediction apparatus including a feature vector extraction unit, a structure prediction model unit and a molecular dynamics application unit, the method comprising: 
obtaining, absent an application of a molecular dynamics, sequence information of amino acids constituting a protein and information on a first dihedral angle corresponding to the protein (e.g. Fan, see paragraphs [0162-0166], which discloses trained data may be obtained from real-world protein structure data including side chains extracted from a PDB file.); 
providing the sequence information to the feature vector extraction unit (e.g. Fan, see paragraphs [0163-0166], which discloses sequencing information that is contained in the feature vector.); 
obtaining a first feature vector from the feature vector extraction unit (e.g. Fan, see paragraphs [0163-0168], which discloses the features are extracted to construct the feature vector associated with each pose of the side chain.); 
providing the first feature vector to an input terminal of the structure prediction model unit as an input and the information on the first dihedral angle to an output terminal of the structure prediction model unit as a label for the first feature vector to train the structure prediction model unit (e.g. Fan, see paragraphs [0165-0177], which discloses feature vectors and weight vectors are used to construct implicit energy terms and use machine learning algorithm to derive the correct energy scoring function, where the features constituting the feature vector may be divided into three parts, self-potential features (e.g. first feature vector), solvent-exposure-potential features (e.g. second feature vector), etc, where these features are in the classification model or ranking model trained.); 
providing the information on the first dihedral angle to the molecular dynamics application unit (e.g. Fan, see paragraphs [0162-0169, 0201-0205], which discloses poses and side chains (e.g. dihedral angle) where the information provided in the feature vector are classified accordingly in the classification model.); 
obtaining, from the molecular dynamics application unit, a second feature vector and information on a second dihedral angle, wherein the molecular dynamics is applied to the second feature vector and the information on the second dihedral angle (e.g. Fan, see paragraphs [0163-0168], which discloses the features are extracted to construct the feature vector associated with each pose of the side chain.); and
providing the second feature vector to the input terminal as an input and the information on the second dihedral angle to the output terminal as a label for the second feature vector to re-train the trained structure prediction model unit (e.g. Fan, see paragraphs [0165-0177], which discloses feature vectors and weight vectors are used to construct implicit energy terms and use machine learning algorithm to derive the correct energy scoring function, where the features constituting the feature vector may be divided into three parts, self-potential features (e.g. first feature vector), solvent-exposure-potential features (e.g. second feature vector), etc, where these features are in the classification model or ranking model trained.).

As per claim 2, Fan teaches the method of claim 1, wherein each of the first feature vector and the second feature vector includes, as an element, at least one of a Position Specific Scoring Matrix (PSSM), a Physical Property (PP), a Secondary Structure (SS), and a Solvent Accessible Surface Area (SASA) (e.g. Fan, see paragraphs [0143-0145], which discloses for generating backbone poses, a contiguous range of up to three preceding and three subsequent amino acids of the side chain are considered, where the backbone poses capture the secondary structure information and enable finer grained categorization of backbone conformation.).

As per claim 3, Fan teaches the method of claim 1, wherein each of the information on the first dihedral angle and the information on the second dihedral angle includes information on a dihedral angle in which atoms forming peptide bonds of the amino acids are involved and information on a dihedral angle in which atoms forming a side chain of the amino acids are involved (e.g. Fan, see paragraphs [0089-0095], which discloses structure types of amino acids that are commonly found in proteins and peptides and are developed as “side chain”, where the side chain refers to part of the amino acid that attaches to the protein/peptide.).

As per claim 4, Fan teaches the method of claim 3, wherein the dihedral angle in which the atoms forming the side chain are involved is adjusted depending on the dihedral angle in which the atoms forming the peptide bonds are involved (e.g. Fan, see paragraphs [0089-0095], which discloses structure types of amino acids that are commonly found in proteins and peptides and are developed as “side chain”, where the side chain refers to part of the amino acid that attaches to the protein/peptide.).

As per claim 5, Fan teaches the method of claim 3, wherein the dihedral angle in which the atoms forming the peptide bonds are involved includes a dihedral angle Φ which carbon Cα contained in the amino acids and nitrogen connected to the carbon Cα are involved, a dihedral angle ψ in which the carbon Cα and carbon C connected to the carbon Cα are involved, an angle ϴ which is defined by straight lines connecting the carbons Cα in the amino acids, and a dihedral angle τ in which the carbons Cα contained in the amino acids are involved (e.g. Fan, see paragraphs [0113-0118], which discloses evaluating data quality of a PBD file by comparing a side chain conformation using a rebuilt conformation function, where the conformation includes building from chi angles, etc.).

As per claim 6, Fan teaches the method of claim 1, wherein the information on the first dihedral angle is obtained from a Protein Data Bank (PDB) (e.g. Fan, see paragraphs [0108-0110], which discloses a protein data bank that include files where information contained in the file, such as dihedral angle, data quality, etc., may be extracted information.).

As per claim 7, Fan teaches the method of claim 1, wherein the protein includes a transmembrane protein, and the second feature vector has at least one element reflecting a result obtained by applying a predetermined pre-processing to a portion of the transmembrane protein combined with a lipid bilayer of a cell.

As per claim 8, Fan teaches a protein structure prediction apparatus comprising:
an interfacing unit configured to obtain sequence information of amino acids constituting a protein (e.g. Fan, see paragraphs [0162-0166], which discloses trained data may be obtained from real-world protein structure data including side chains extracted from a PDB file.); and 
a structure prediction model unit trained to predict, based on the sequence information, dihedral angle on the protein, the dihedral angle to which a molecular dynamics is applied (e.g. Fan, see paragraphs [0165-0177], which discloses feature vectors and weight vectors are used to construct implicit energy terms and use machine learning algorithm to derive the correct energy scoring function, where the features constituting the feature vector may be divided into three parts, self-potential features (e.g. first feature vector), solvent-exposure-potential features (e.g. second feature vector), etc, where these features are in the classification model or ranking model trained.).

As per claim 9, Fan teaches the apparatus of claim 8, wherein information on the dihedral angle on the protein is not obtainable from a PDB (e.g. Fan, see paragraphs [0108-0110], which discloses a protein data bank that include files where information contained in the file, such as dihedral angle, data quality, etc., may be extracted information.).

As per claim 10, Fan teaches the apparatus of claim 8, further comprising a feature vector extraction unit to extract a feature vector from the obtained sequence information, wherein the dihedral angle is predicted by the structure prediction model unit, based on the extracted feature vector (e.g. Fan, see paragraphs [0160-0166], which discloses extracting features to construct the feature vector associated with each pose of the side chain, where data regarding the protein environment may be extracted from a PDB file and include the conformations and sequences of other amino acids surrounding the side chain to be predicted.).

As per claim 11, Fan teaches the apparatus of claim 10, wherein the feature vector includes, as an element, at least one of a PSSM, a PP, a SS, and a SASA  (e.g. Fan, see paragraphs [0143-0145], which discloses for generating backbone poses, a contiguous range of up to three preceding and three subsequent amino acids of the side chain are considered, where the backbone poses capture the secondary structure information and enable finer grained categorization of backbone conformation.).

As per claim 12, Fan teaches the apparatus of claim 10, wherein the structure prediction model unit includes a first sub-model trained to predict a dihedral angle Φ when obtaining the feature vector, a second sub-model trained to predict a dihedral angle ψ. when obtaining the feature vector, a third sub-model trained to predict an angle ϴ when obtaining the feature vector, a fourth sub-model trained to predict a dihedral angle τ. when obtaining the feature vector, and a fifth sub-model trained to predict a dihedral angle in which atoms forming a side chain of the amino acids are involved when obtaining the feature vector (e.g. Fan, see paragraphs [0160-0166], which discloses extracting features to construct the feature vector associated with each pose of the side chain, where data regarding the protein environment may be extracted from a PDB file and include the conformations and sequences of other amino acids surrounding the side chain to be predicted.).

As per claim 13, Fan teaches the apparatus of claim 8, wherein the dihedral angle on the protein includes a dihedral angle in which atoms forming peptide bonds of the amino acids are involved and a dihedral angle in which atoms forming a side chain of the amino acids are involved (e.g. Fan, see paragraphs [0089-0095], which discloses structure types of amino acids that are commonly found in proteins and peptides and are developed as “side chain”, where the side chain refers to part of the amino acid that attaches to the protein/peptide.).

As per claim 14, Fan teaches the apparatus of claim 13, wherein the dihedral angle in which the atoms forming the side chain are involved is adjusted depending on the dihedral angle in which the atoms forming the peptide bonds are involved (e.g. Fan, see paragraphs [0089-0095], which discloses structure types of amino acids that are commonly found in proteins and peptides and are developed as “side chain”, where the side chain refers to part of the amino acid that attaches to the protein/peptide.).

As per claim 15, Fan teaches the apparatus of claim 13, wherein the dihedral angle in which the atoms forming the peptide bonds are involved includes a dihedral angle Φ in which carbon Cα contained in the amino acids and nitrogen connected to the carbon Cα are involved, a dihedral angle ψ in which the carbon Cα. and carbon C connected to the carbon Cα are involved, an angle ϴ which is defined by straight lines connecting the carbons Cα in the amino acids, and a dihedral angle τ in which the carbons Cα contained in the amino acids are involved (e.g. Fan, see paragraphs [0113-0118], which discloses evaluating data quality of a PBD file by comparing a side chain conformation using a rebuilt conformation function, where the conformation includes building from chi angles, etc.).

As per claim 16, Fan teaches a protein structure prediction method using a pre-trained model, comprising: 
obtaining sequence information of amino acids constituting a protein (e.g. Fan, see paragraphs [0162-0166], which discloses trained data may be obtained from real-world protein structure data including side chains extracted from a PDB file.); and
predicting, based on the sequence information, dihedral angle on the protein, by using the pre-trained model, the dihedral angle to which a molecular dynamics is applied (e.g. Fan, see paragraphs [0165-0177], which discloses feature vectors and weight vectors are used to construct implicit energy terms and use machine learning algorithm to derive the correct energy scoring function, where the features constituting the feature vector may be divided into three parts, self-potential features (e.g. first feature vector), solvent-exposure-potential features (e.g. second feature vector), etc, where these features are in the classification model or ranking model trained.).

As per claim 17, Fan teaches the method of claim 16, wherein the dihedral angle includes a dihedral angle in which atoms forming peptide bonds are involved and a dihedral angle in which atoms forming a side chain are involved (e.g. Fan, see paragraphs [0089-0095], which discloses structure types of amino acids that are commonly found in proteins and peptides and are developed as “side chain”, where the side chain refers to part of the amino acid that attaches to the protein/peptide.).

As per claim 18, Fan teaches the method of claim 17, wherein the dihedral angle in which the atoms forming the side chain are involved is adjusted depending on the dihedral angle in which the atoms forming the peptide bonds are involved (e.g. Fan, see paragraphs [0089-0095], which discloses structure types of amino acids that are commonly found in proteins and peptides and are developed as “side chain”, where the side chain refers to part of the amino acid that attaches to the protein/peptide.).

As per claim 19, Fan teaches the method of claim 17, wherein the dihedral angle in which the atoms forming the peptide bonds are involved includes a dihedral angle Φ in which carbon Cα contained in the amino acids and nitrogen connected to the carbon Cα are involved, a dihedral angle ψ in which the carbon Cα. and carbon C connected to the carbon Cα are involved, an angle ϴ which is defined by straight lines connecting the carbons Cα in the amino acids, and a dihedral angle τ in which the carbons Cα contained in the amino acids are involved (e.g. Fan, see paragraphs [0113-0118], which discloses evaluating data quality of a PBD file by comparing a side chain conformation using a rebuilt conformation function, where the conformation includes building from chi angles, etc.).

As per claim 20, Fan teaches the method of claim 16, wherein information on the dihedral angle on the protein is not obtainable from a PDB (e.g. Fan, see paragraphs [0108-0110], which discloses a protein data bank that include files where information contained in the file, such as dihedral angle, data quality, etc., may be extracted information.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 11, 2022